Name: Commission Regulation (EEC) No 169/84 of 19 January 1984 on arrangements for imports into France of certain textile products originating in South Korea
 Type: Regulation
 Subject Matter: international trade;  Europe;  Asia and Oceania;  trade
 Date Published: nan

 No L 20/8 Official Journal of the European Communities 25. 1 . 84 COMMISSION REGULATION (EEC) No 169/84 of 1 9 January 1984 on arrangements for imports into France of certain textile products originating in South Korea THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into France of the category of products origi ­ nating in South Korea and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex . Article 2 1 . Products as referred to in Article 1 , shipped from South Korea to France before the date of entry into force of this Regulation and not yet released for free circulation , shall be so released subject to the presenta ­ tion of a bill of lading or other transport document proving that shipment actually took place before that date . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 1 1 thereof, Whereas Article 1 1 of Regulation (EEC) No 3589 /82 lays down the conditions under which quantitative limits may be established ; whereas imports into France of textile products of category 82 specified in the Annex hereto and originating in South Korea exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 1 1 of Regulation (EEC) No 3589/82, South Korea was notified of a request for consultations ; whereas, as a result of these consultations, it was agreed to make these products subject to quantitative limits for the years 1984 to 1986 ; Whereas paragraph 13 of the said Article 11 provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from South Korea between 1 January 1984 and the date of entry into force of this Regulation must be set off against the quantitative limit for the year 1984 ; Whereas this quantitative limit should not prevent the importation of products covered by it shipped from South Korea before the date of entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, 2 . Imports of products shipped from South Korea to France after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 3589/82 . 3 . All quantities of products shipped from South Korea from 1 January 1984 and released for free circu ­ lation shall be deducted from the quantitative limit laid down . This quantitative limit shall not, however, prevent the importation of products covered thereby but shipped from South Korea before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1986 .(') OJ No L 374, 31 . 12. 1982, p . 106 . 25 . 1 . 84 Official Journal of the European Communities No L 20/9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 January 1984. For the Commission Antonio GIOLITTI Member of the Commission ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1984) Description MemberStates Units Quantitative limits from 1 January to 31 December 1984 1985 1986 82 60.04 B IV a) c) 60.04-38 , 60 Under garments, knitted or crocheted, not elastic or rubberized : B. Of other textile materials : Under garments, other than babies', knitted or crocheted, not elastic or rubberized, of wool, of fine animal hair or of regenerated textile fibres F Tonnes 29 30 31